Supreme Court of Florida
                                  ____________

                                  No. SC18-1435
                                  ____________

                         WILLIAM LEE THOMPSON,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  January 7, 2019

PER CURIAM.

      We have for review William Lee Thompson’s appeal of the postconviction

court’s order denying Thompson’s motion filed pursuant to Florida Rule of

Criminal Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla.

Const.

      Thompson’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). Thompson responded to this Court’s order to show cause arguing
why Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017),

should not be dispositive in this case.

      After reviewing Thompson’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Thompson is not entitled to relief.

Thompson was convicted of first-degree murder and sentenced to death following

a jury’s recommendation for death by a vote of seven to five. Thompson v. State,

619 So. 2d 261, 264 (Fla. 1993). Thompson’s sentence of death became final in

1993. Thompson v. Florida, 510 U.S. 966 (1993). Thus, Hurst does not apply

retroactively to Thompson’s sentence of death. See Hitchcock, 226 So. 3d at 217;

see also Foster v. State, No. SC18-860, 2018 WL 6379348, at *2-4 (Fla. Dec. 6,

2018) (explaining why the “elements of ‘capital first-degree murder’ ” argument

derived from Hurst and the legislation implementing Hurst “has no merit”).

Accordingly, we affirm the postconviction court’s order denying relief.

      It is so ordered.

QUINCE, POLSTON, LABARGA, and LAWSON, JJ., concur.
CANADY, C.J., and PARIENTE and LEWIS, JJ., concur in result.

NO MOTION FOR REHEARING WILL BE ALLOWED.

An Appeal from the Circuit Court in and for Miami-Dade County,
     Marisa Tinkler-Mendez, Judge - Case No. 131976CF003350B000XX

Neal Dupree, Capital Collateral Regional Counsel, Marie-Louise Samuels Parmer,
Special Assistant Capital Collateral Regional Counsel, and Brittney Nicole Lacy,
Staff Attorney, Southern Region, Fort Lauderdale, Florida,


                                          -2-
      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Melissa Roca Shaw,
Assistant Attorney General, Miami, Florida,

      for Appellee




                                     -3-